Appellate Case: 21-7035     Document: 010110673901       Date Filed: 04/21/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 21, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 21-7035
                                                   (D.C. No. 6:19-CR-00095-RAW-1)
  CHARLES OWENS PARKER, JR.,                                  (E.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________

       Charles Owens Parker, Jr., appeals the district court’s denial of his motion to

 suppress evidence obtained during a traffic stop. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.

                                            I.

       In 2019, Mr. Parker was charged with being a felon in possession of a firearm

 and ammunition in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2). He filed a



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-7035    Document: 010110673901         Date Filed: 04/21/2022     Page: 2



 motion to suppress the evidence obtained during a traffic stop under the theory that

 two firearms recovered from the vehicle should have been suppressed as the fruits of

 an unconstitutional stop under the Fourth Amendment. Following a hearing, the

 magistrate judge issued findings and a recommendation to deny Mr. Parker’s motion.

 The district court overruled Mr. Parker’s objections and adopted the judge’s findings

 and recommendation. Mr. Parker then entered into a conditional plea agreement that

 preserved his right to appeal the denial of his motion to suppress. He was sentenced

 to 70 months’ imprisonment. Exercising his reserved right, Mr. Parker now appeals.

                                            II.

       At the suppression hearing, Okmulgee County Sheriff Deputy Elijah Presley

 testified that at approximately 3:30 a.m. on August 29, 2019, he was driving alone in

 his patrol car when he observed a GMC Yukon pulling a trailer. He observed that the

 taillight on the right side of the trailer was not functioning and decided to investigate.

 To that end, he activated his emergency lights and followed the vehicle when it

 pulled off the road and into a hotel parking lot.

       Based on his experience and training, which included more than 5,000 traffic

 stops, 500 of which involved defective taillights, Deputy Presley decided to first

 approach the passenger side of the vehicle. The passenger, who was later identified

 as Mr. Parker’s fiancée, Patricia McGraw, had the window rolled down. As soon as

 Deputy Presley reached the open window, he saw the handle of a firearm wrapped in

 black tape and tucked between the driver’s seat and the center console. Although

 Deputy Presley admitted that it was dark outside and the interior lights in the vehicle

                                             2
Appellate Case: 21-7035    Document: 010110673901        Date Filed: 04/21/2022      Page: 3



 were not on, he testified that he could make out what appeared to be a chopped down

 stock, which had a circular nub or handle. He told the occupants to keep their hands

 where he could see them and crossed in front of the vehicle to the driver’s door.

       As soon as Deputy Presley reached the driver’s door, he told the driver, who

 was later identified as Mr. Parker, to step out of the vehicle. As he was exiting the

 vehicle, Mr. Parker “started pleading with [Deputy Presley], ‘Come on, man. Please

 don’t do this to me, please.’” R., Vol. 1 at 78. Curious as why Mr. Parker was so

 upset, Deputy Presley asked if he was worried about the firearm because he was

 “a convicted felon[,]” and Mr. Parker admitted “that he was, in fact, a convicted

 felon.” Id. at 79. Deputy Presley then handcuffed Mr. Parker, removed the firearm,

 and walked Mr. Parker to his patrol car.

       Deputy Presley gave Mr. Parker a Miranda warning1 and he indicated that he

 understood his rights and was willing to talk. Deputy Presley asked if there were any

 other weapons in the vehicle and Mr. Parker said there was a shotgun in the back

 seat. In the meantime, Deputy Presley verified Mr. Parker’s criminal record through

 dispatch and further learned that the vehicle was owned by Ms. McGraw. Deputy

 Presley returned to the vehicle, obtained Ms. McGraw’s consent for a search, and

 found the shotgun in the back seat. Once he confirmed that Ms. McGraw had a valid

 driver’s license, Deputy Presley allowed her to leave with the vehicle and trailer.




       1
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                            3
Appellate Case: 21-7035     Document: 010110673901         Date Filed: 04/21/2022     Page: 4



        Shonterra Terri Thomas, Mr. Parker’s cousin, also testified at the suppression

 hearing. She told the magistrate judge that the day before the traffic stop, she

 followed Mr. Parker, who was driving the Yukon with the trailer attached, home from

 a store where she had purchased some construction supplies. According to

 Ms. Thomas, the trailer’s taillights were in working order. Ms. Thomas admitted that

 she loved her cousin and would do anything for him.

        Ms. McGraw also testified at the hearing. She explained that at the time of the

 incident, she and Mr. Parker were moving from Boley, Oklahoma to Okmulgee,

 Oklahoma, and had loaded a “recliner[,] . . . bed, air conditioner, rugs . . . [and] all

 kinds of stuff on [the trailer].” Id. at 111. Ms. McGraw said that she needed to use

 the restroom and that is why they pulled into the hotel parking lot—not because

 Deputy Presley had activated his emergency lights. According to Ms. McGraw,

 Deputy Presley approached the passenger side of the vehicle and asked for her

 driver’s license and registration. He took the documents to his patrol car and came

 back to the vehicle—this time to the driver’s side—and asked Mr. Parker to step out

 of the truck. Ms. McGraw could not hear what was said other than Deputy Presley

 telling Mr. Parker that he was handcuffing him for safety reasons. Then, according

 to Ms. McGraw, Deputy Presley “leaned over into the vehicle on the driver’s side,

 and that’s when he saw the gun.” Id. at 105. “[T]he gun was on the [floor] behind

 the driver’s seat[] covered. The only thing that was showing was a little bit of a

 barrel.” Id. “After [Deputy Presley] found the two guns, he took Mr. Parker back to

 his [patrol] vehicle. Then . . . he came around to my side again [and] . . . asked me to

                                              4
Appellate Case: 21-7035    Document: 010110673901         Date Filed: 04/21/2022        Page: 5



 get out.” Id. She confirmed that she owned the vehicle and admitted that she

 consented to a search. Once the search was completed and the shotgun had been

 removed, Deputy Presley let her leave with the vehicle and trailer.

       Ms. McGraw, who had “never pulled anything behind a car before,” was

 nervous and went in the wrong direction when she pulled out of the parking lot. Id.

 at 106. When she realized her mistake, she “put the brakes on” “to turn around,” and

 in doing so, “looked behind [her] because there was a car behind [her], and . . . saw

 [the] lights on [the trailer] and [knew the] lights were working because the car

 stopped for [her.]” Id. at 107.

                                            III.

       The magistrate judge found credible Deputy Presley’s testimony that he

 observed a defective taillight and therefore had a reasonable suspicion that the driver

 violated Oklahoma’s traffic regulations, which require all vehicles, including trailers,

 to be operated in a safe condition. In particular, the judge found:

       This Court has considered the credibility of Deputy Presley and
       Ms. Thomas and Ms. McGraw and their relative motivations and
       circumstances and finds the officer’s version of the facts to be accurate.
       Ms. Thomas is a direct relative of [Mr. Parker] who she loves and supports,
       which would understandably shade her testimony in [Mr. Parker’s] favor.
       Moreover, she testified of conditions which existed the day before the
       traffic stop, which creates a break in time between her observation and the
       observations of Deputy Presley. Similarly, Ms. McGraw testified that
       [Mr. Parker] is her fiancée—again creating a motivation for [sh]ading the
       truth in favor of [Mr. Parker]. Additionally, Ms. McGraw’s position of
       observation was necessarily compromised by the position and content[s] of
       the trailer. Deputy Presley was in a significantly better position to evaluate
       the condition of the equipment on the trailer.



                                             5
Appellate Case: 21-7035     Document: 010110673901        Date Filed: 04/21/2022     Page: 6



 Id. at 36. Thus, the judge concluded that “[t]he evidence stemming from the stop

 should not be suppressed on the basis of a lack of a reasonable articulable belief that

 a violation occurred.” Id. at 36-37. The judge further found that the seizure of the

 firearms was warranted under the plain-view and consent doctrines. Because there

 were no Fourth Amendment violations, the judge recommended that Mr. Parker’s

 motion to suppress be denied. Mr. Parker then filed objections directed at the judge’s

 factual findings.

                                            IV.

       The district court reviewed the hearing transcript and agreed with the judge’s

 credibility determination. It further denied Mr. Parker’s request for a de novo

 evidentiary hearing. The court acknowledged that it was required to review

 Mr. Parker’s objections de novo, which means “considering the actual testimony, and

 not merely . . . reviewing the magistrate’s report and recommendation,” id. at 121

 (internal quotation marks omitted), but ruled that “[a]n additional hearing is not . . .

 required,” id. at 120. See United States v. Raddatz, 447 U.S. 667, 674-75 (1980)

 (noting the district court is required to make a de novo determination—not to conduct

 a de novo hearing). The court overruled the objections and adopted the judge’s

 findings and recommendation to deny Mr. Parker’s motion to suppress.

                                            V.

       “[T]his court must review de novo the reasonableness of the government’s

 action under the Fourth Amendment.” United States v. Kitchell, 653 F.3d 1206, 1216

 (10th Cir. 2011) (internal quotation marks omitted). However, “[i]n assessing a

                                             6
Appellate Case: 21-7035     Document: 010110673901         Date Filed: 04/21/2022     Page: 7



 denial of a motion to suppress, this court accepts the factual findings of the district

 court, and its determination of witness credibility, unless they are clearly erroneous.

 Moreover, this court must view the evidence presented at the suppression hearing in

 the light most favorable to the Government.” Id. at 1215-16 (citation and internal

 quotation marks omitted). “Judging the credibility of the witnesses, determining the

 weight to be given to evidence, and drawing reasonable inferences and conclusions

 from the evidence are within the province of the district court.” Id. at 1216 (internal

 quotation marks omitted).

        “A finding of fact is clearly erroneous if it is without factual support in the

 record or if the appellate court, after reviewing all the evidence, is left with a definite

 and firm conviction that a mistake has been made.” United States v. Pulliam,

 748 F.3d 967, 970 (10th Cir. 2014) (internal quotation marks omitted). This means

 that “[w]e must uphold any district court finding that is permissible in light of the

 evidence.” Id. (internal quotation marks omitted).

                                             VI.

        Mr. Parker does not quarrel with the legal standards applied by the district

 court in analyzing the validity of the traffic stop and seizure of the firearms; instead,

 he challenges the district court’s factual determinations. In particular, Mr. Parker

 raises questions surrounding (1) whether he was actually stopped by Deputy Presley

 or whether he pulled into the hotel parking lot to find a restroom for Ms. McGraw;

 (2) whether the taillight was in working order based on the conflicting testimony

 from Ms. Thomas and Ms. McGraw; and (3) whether Deputy Presley’s testimony that

                                              7
Appellate Case: 21-7035    Document: 010110673901          Date Filed: 04/21/2022      Page: 8



 the taillight was not functioning was credible in view of the fact that he allowed

 Ms. McGraw to drive away pulling a trailer that was in an unsafe condition. He also

 argues that the “butt of a gun wrapped in black electrical tape” and “tucked between

 the driver’s seat and the center console,” could not be lawfully seized because the

 incriminating character of the weapon was not immediately apparent as Deputy

 Parker did not know that Mr. Parker was a convicted felon. Aplt. Opening Br. at

 13-14. Last, Mr. Parker suggests, although the argument is difficult to follow and not

 developed in any way, that Deputy Presley did not ask for permission to search Ms.

 McGraw’s vehicle until after he found the shotgun, which invalidated her consent

 because it was not “free and voluntary” or “obtained during an illegal detention.” Id.

 at 15. These arguments are unavailing.

       “A traffic stop is justified at its inception if an officer has . . . a reasonable

 articulable suspicion that a particular motorist has violated any of the traffic or

 equipment regulations of the jurisdiction.” United States v. Winder, 557 F.3d 1129,

 1134 (10th Cir. 2009). The legal test for a traffic stop is an objective one. See id.

 The evidence supports the magistrate judge’s finding that Deputy Presley observed a

 defective taillight on the trailer being pulled by the Yukon, which in turn led to an

 objectively reasonable and articulable suspicion that the driver of the vehicle had

 violated Oklahoma’s traffic laws.

       As the government argues, and we agree, “[w]hether the occupants of the

 Yukon were aware they were being pulled over at the time they stopped in the [hotel]

 parking lot is irrelevant to whether the officer was justified in conducting what he

                                              8
Appellate Case: 21-7035    Document: 010110673901         Date Filed: 04/21/2022        Page: 9



 thought was a traffic stop.” Aplee. Br. at 14. Moreover, even if Mr. Parker is correct

 that Deputy Presley first observed the trailer in the hotel parking lot, he was justified

 in making contact with the occupants of the vehicle. See United States v. Tafuna,

 5 F.4th 1197, 1202 (10th Cir. 2021) (“[A] consensual encounter [did not] morph into

 a detention when [a law enforcement officer] exited his vehicle, approached the

 parked car on foot, and asked the car’s occupants for their names and birth dates.

 Officers—without any basis for suspecting criminal activity is afoot—may approach

 an individual, ask a few questions, and ask to examine the individual’s

 identification.” (brackets and internal quotation marks omitted)). And the finding

 that Deputy Presley’s “version of the facts [is] accurate,” R., Vol. 1 at 36, is not

 clearly erroneous and must be affirmed on appeal.

       There is also no merit to Mr. Parker’s argument that the firearm was not

 lawfully seized under the plain-view doctrine.

              Under the plain view doctrine, police officers may properly seize
       evidence of a crime if (1) the officer was lawfully in a position from which
       the object seized was in plain view, (2) the object’s incriminating character
       was immediately apparent (i.e., there was probable cause to believe that it
       was contraband or evidence of a crime), and (3) the officer had a lawful
       right of access to the object.
 United States v. Thomas, 372 F.3d 1173, 1178 (10th Cir. 2004).

       Here, Mr. Parker maintains that the incriminating character of the firearm did

 not become immediately apparent until after the item was seized. We disagree. The

 magistrate judge found that “[w]hen Deputy Presley . . . approached the driver’s side

 of the vehicle, [Mr. Parker] stated that he was a convicted felon, such that the officer


                                             9
Appellate Case: 21-7035     Document: 010110673901        Date Filed: 04/21/2022    Page: 10



  had a suspicion that the weapon represented contraband. He then had the right to

  access the weapon for the safety of himself and the others present.” R., Vol. 1 at

  37-38. This factual finding is supported by the record and cannot be disturbed on

  appeal.

        Last, the magistrate judge’s findings concerning consent are also supported by

  the record and cannot be disturbed. See United States v. West, 219 F.3d 1171, 1177

  (10th Cir. 2000) (“Because voluntariness is a question of fact, the court must accept

  the district court’s finding unless it is clearly erroneous.”). Here, the judge found

  that (1) Deputy Presley did not search the vehicle and recover the shotgun until after

  Ms. McGraw gave consent and (2) her consent was “unconditional [and]

  unequivocal.” R., Vol. 1 at 38. Moreover, at the time she gave her consent, Ms.

  McGraw was not detained, much less illegally detained.

                                            VII.

        We affirm the district court’s order denying Mr. Parker’s motion to suppress.


                                              Entered for the Court


                                              Jerome A. Holmes
                                              Circuit Judge




                                             10